DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the second parameter set" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1,  2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim , which recites the limitations first parameter set according to an operation unit and a second parameter, it is unclear what the first parameter set and second parameter are as well as what the first parameter set and second parameter are related to.  
Regarding claim 2 and 17, which recites the limitation, “and also based on an operation amount of operation of the second operation unit” and “and also based on the operation amount of the second 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-16, 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Aizawa et al., (U.S. Pub. No. 2018/0160049 A1).
claim 1, Aizawa teaches an information processing system (title, “Information processing apparatus”) comprising: one or more hardware processors (fig. 3); one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform ([0028] and fig. 3 el. 302-303) at least: based on a first parameter set (fig. 4 el. 402; [0031] change (movement) of the position of the virtual camera 201, a change (rotation) of the orientation of the virtual camera 201, a change of the zoom magnification of the virtual camera and the like are accepted) according to an operation on a first operation unit (virtual camera operation unit; fig. 4 el. 401, [0031]), and also based on an operation of a second operation unit ( fig. 5A el. 502-503,[0060-0062]), changing at least either of a position and a direction of a virtual viewpoint corresponding to a virtual viewpoint image ([0031-0032], [0045], [0061] and fig. 5B); receiving a switching input (switching unit; fig. 4 el. 410; [0005], [0045]) for switching a parameter set according to an operation on the first operation unit from the first parameter set to a second parameter ([0045], the switching unit 410 accepts an instruction to switch he position of the virtual camera 201 to a position (an orientation) different from the current position); and based on the second parameter set according to an operation on the first operation unit performed after the switching input is received, and also based on an operation on the second operation unit, changing at least either the position and the direction of the virtual viewpoint ([0045], [0047], [0060-0061] and fig. 5A; in accordance with the operation of the operator via the input unit 304, the switching unit 410 can switch, to a desired position, the new position of the virtual camera 201 after switching).
As per claim 2, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein based on the first parameter set according to an operation the first operation unit performed before the switching input is received, and also based on an operation amount of the second operation unit, the position of the virtual viewpoint is changed (fig. 8 el. S801-S805; [0077], [0080]; changing the viewpoint based on input for moving or rotating the virtual camera) and; wherein based on 
As per claim 5, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein the position or the direction of the virtual viewpoint is changed based on the first parameter, the second parameter, and an operation on the second operation unit (abstract, [0031], [0060-0061] and fig.5A). 
As per claim 6, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches receiving an input for switching a target to be changed according to an operation on the second operation unit, from the position of the virtual viewpoint to the direction of the virtual viewpoint (fig. 5A, [0060-0062], If the virtual camera switching button 502 is selected, the position of the virtual camera 201 is switched to the position on the opposite side with respect to the object 701). 
As per claim 7, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches receiving an input for switching to a target to be changed according to an operation on the second operation unit (see fig. 5A, [0060]), to an angle of view of the virtual viewpoint ([0066]). 
As per claim 8, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein the received switching input is an input according to a user operation ([0045], [0047], In accordance with the operation of the operator via the input unit 304, the switching unit 410 can switch, to a desired position, the new position of the virtual camera 201 after switching).
As per claim 9, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein the received switching input is an input of correspondence information indicating a parameter corresponding to the first operation unit ([0031], [0045]). 
claim 10, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein the received switching input is an input indicating a single piece of correspondence information selected from among a plurality of pieces of correspondence information associating parameters different from each other with the first operation unit (see fig. 5A, [0045], [0060-0065]; switching button 502 indicates a reversal position of the virtual camera which is different from the input associated with the virtual camera operation unit 401 (first operation unit)).
As per claim 11, Aizawa teaches everything as claimed above, see claim 10. In addition, Aizawa teaches wherein the single piece of correspondence information is selected based on at least either of information regarding a user and information regarding an image capturing target of the virtual viewpoint image (fig. 5A, [0060-0065]; user selecting “reversal”). 
As per claim 12, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches after the switching input is received, generating correspondence information indicating that a parameter corresponding to the first operation unit is the second parameter ([0031], [0045]; the switching unit 410 sets the position/orientation of the virtual camera 201 after switching based on the accepted instruction; ). 
As per claim 13, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches generating the virtual viewpoint image according to at least either the of the position and the direction of the virtual viewpoint changed based on the operations on the first operation unit and the second operation unit (abstract, [0005], [0031], [0061-0066], the virtual viewpoint image 501 is displayed on the display is also changed to a virtual-viewpoint image viewed from the viewpoint of the virtual camera 201 after switching). 
As per claim 14, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches outputting information indicating at least either of the position and the direction of the virtual viewpoint changed based on the operations of the first operation unit and the second operation unit, to 
As per claim 15, Aizawa teaches everything as claimed above, see claim 1. In addition, Aizawa teaches wherein the first operation unit is a knob ([0029], jog dial) and the second operation unit is a joystick ([0056], [0060], [0065]).
As per claim 16, which is the corresponding information processing method of the claimed information processing system as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 17, which is the corresponding information processing method of the information processing system as recited in claim 2. Thus, the rejection and analysis made for claim 2 also applies here.
	As per claim 19, which is the corresponding non-transitory computer readable storage medium with the limitations of the information processing system as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 

Allowable Subject Matter
Claims 3-4 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao et al., (U.S. Pub. No. 2020/0234495 A1) Image processing apparatus, image processing method for image processing apparatus, and program
Yee et al., (Patent No. 10,569,172 B2) System and Method of Configuring a Virtual Camera
Iwakiri et al., (U.S. Pub. No. 2018/0352215 A1) Information Processing Apparatus, Information Processing system, Information Processing Method, and Storage Medium 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486